Citation Nr: 0706616	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than December 20, 
1999 for service connection for post-traumatic stress 
disorder (PTSD), to include whether a June 1987 rating 
decision was the product of clear and unmistakable error 
(CUE).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1965 to March 1968 and from September 1970 to 
October 1973.  Service in Vietnam is indicated by the 
evidence of record.

The remote history of the veteran's claim will be discussed 
in detail in the Reasons and Bases section below.

In an October 2000 rating decision, the Department of 
Veterans Affairs Regional Office in Milwaukee, Wisconsin (the 
RO) granted the veteran's claim of entitlement to service 
connection for PTSD.  A 50 percent disability rating was 
assigned, effective December 20, 1999.  In November 2000, the 
veteran through his accredited representative disagreed with 
the assigned effective date.  The veteran's earlier effective 
date claim was denied in a September 2002 RO rating decision, 
which also granted him a 100 percent rating for PTSD 
effective from May 31, 2001.   A September 2003 Decision 
Review Officer (DRO) decision again denied an earlier 
effective date for service connection for PTSD.  The RO 
finally issued a statement of the case in January 2005.  
Coincident therewith, the RO granted an effective date of 
December 20, 1999 for the 100 percent rating for PTSD.  

The veteran duly perfected an appeal as to this issue by 
filing a VA Form 9 [Appeal to Board of Veterans' Appeals] in 
February 2005.    


FINDINGS OF FACT

1.  On June 11, 1986, the veteran filed a claim of 
entitlement to service connection for PTSD.

2.  The veteran's claim was denied by a June 1987 VA rating 
decision, which was based on a finding that the veteran has 
not furnished sufficient information concerning his claimed 
in-service stressors.

3.  Evidence of record at the time of the June 1987 VA rating 
decision included a detailed stressor statement by the 
veteran in January 1987; a diagnosis of PTSD based in part on 
the veteran's reported stressor in February 1987; and 
corroboration of the veteran's stressor by US Army and Joint 
Services Environmental Group in April 1987. 



CONCLUSION OF LAW

The June 1987 RO rating decision was the product of CUE.  
38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to an effective date earlier 
than the currently assigned December 20, 1999 for service 
connection for PTSD.  In substance, he contends that a June 
1987 RO rating decision was clearly and unmistakably 
erroneous.  
See the February 2005 VA Form 9.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The thrust of the veteran's presentation is that the RO 
committed CUE in connection with the June 1987decision which 
denied his claim of entitlement to service connection for 
PTSD.  Although the VCAA is generally applicable to all 
claims filed on or after the date of its enactment, it is not 
applicable to CUE claims.  In Livesay v. Principi, 15 Vet. 
App. 165 (2001) the United States Court of Appeals for 
Veterans Claims (the Court) held that "there is nothing in 
the text or the legislative history of VCAA to indicate that 
VA's duties to assist and notify are now, for the first time, 
applicable to CUE motions."  In concluding that the VCAA is 
not applicable to allegations of CUE, the Court's opinion 
explained that even though the VCAA is a reason to remand 
"many, many claims, . . . it is not an excuse to remand all 
claims."  See Livesay, 15 Vet. App. at 178.

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to claims of CUE.  

The Board observes in this connection that a CUE claim is 
decided on the evidence of record at the time that the 
challenged decision was rendered, and therefore does not 
involve the submission of additional evidence.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  In this case, as discussed 
below, the outcome rests on evidence already contained in the 
claims folder, and no amount of additional development would 
change the evidentiary posture of the case.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
He has retained the services of a representative.  He 
declined the option of a personal hearing in his February 
2005  substantive appeal.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Relevant law and regulations

CUE

In general, unappealed VA rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).  A final decision may, however, be subject to 
revision on the basis of CUE.  See 38 C.F.R. § 3.104(a) 
(2006).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: 

(1) '[E]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied,' 

(2) the error must be 'undebatable' and of the sort 
'which, had it not been	 made, would have manifestly 
changed the outcome at the time it was made,' and 

(3) a determination that there was clear and 
unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication 
in question."  

Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 
313-14).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is an error of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  When attempting to raise a claim of CUE, a claimant 
must describe the alleged error with some degree of 
specificity, and, unless it is the kind of error, that if 
true, would be CUE on its face, must provide persuasive 
reasons as to why the result would have been manifestly 
different but for the alleged error.  Id. at 43-44.  Fugo 
further held that neither a claim alleging improper weighing 
and evaluating of the evidence in a previous adjudication, 
nor general, non-specific claims (including sweeping 
allegations of failures to follow the regulations or to 
provide due process), meet the restrictive definition of CUE.  
Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
In order to show that CUE occurred the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  See 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Law and regulations in effect at the time of the June 1987 
rating decision

As noted above, the Board must apply the law and regulations 
which were in effect at the time of the decision being 
challenged on the basis of CUE.  

There was no specific regulation concerning PTSD in June 
1987.  The current regulation, 38 C.F.R. § 3.304(f), was 
added in 1993.  See 58 Fed. Reg. 29110 (1993).  There was no 
predecessor regulation.  VA was, however, applying 
essentially the same analysis in 1987 as is found in the 
current regulation.  That analysis was as follows: 

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.

Factual Background

The Board believes that a brief factual background would be 
useful towards an understanding of its decision.

The veteran left his first period of active duty in March 
1968.  In June 1968, he filed a claim of entitlement to 
service connection for a psychiatric disability, which was 
denied by the RO in October 1968.  The veteran was notified 
of that decision by letter from the RO dated October 25, 
1968; he did not appeal.

There is nothing in significant in the record for almost 20 
years.  The veteran's communications to VA referred to 
disabilities other than a psychiatric problem.  During that 
time, the veteran once again served on active duty, from 
September 1970 to October 1973.  

On June 11, 1986, the veteran filed a claim of entitlement to 
service connection for PTSD.  PTSD was diagnosed in VA 
examinations in December 1986 and March 1987.  In January 
1987, the veteran submitted a lengthy statement to the RO 
detailing his claimed in-service stressors, to include in 
Vietnam (during his first period of active duty) and in 
Nicaragua (during his second period of active duty).    



In his January 1987 stressor statement, the veteran wrote as 
follows: 

"We arrived at the Managua, Nicaragua Airport.  What we 
saw was unimaginable destruction.  Half the City of 
Managua was leveled . . . .  It was an ugly, sickening 
sight to see men, women and children crushed to death 
beneath the ru[b]ble and debris of houses, especially 
those I saw at the main hospital.  First, the sight of 
dead people everywhere, then the stench, was enough to 
make the strongest of us throw up.  It was nauseating.

In February 1987, the US Army and Joint Services 
Environmental Group in essence informed the RO that the 
veteran's stressors could not be verified. In a May 1987 
rating decision, the RO denied the claim, based on a finding 
that the veteran's reported stressors had not been 
corroborated.  The veteran was informed of that decision by 
letter from the RO dated May 14, 1987.   

In an April 1987 letter (which was evidently not associated 
with the veteran's claims folder until after the May 1987 
rating decision), the US Army and Joint Services 
Environmental Group informed the RO that the veteran had been 
awarded the Army Commendation Medal for his actions in 
Nicaragua after the December 1972 Managua Earthquake.  
Attached was a copy of the Army Commendation meal and a copy 
of the citation.  The citation, in essence, noted that the 
Managua Earthquake had resulted in "massive numbers of 
casualties"; that "[o]nce arrived at the site, [the 
veteran's] help in establishing the hospital insured its 
quick response to the medical needs of the earthquake victims 
of Managua." 

[The Board takes judicial notice that approximately 4,000 to 
6,000 people were estimated to have been killed in the 
earthquake; 20,000 injured; and 250,000 were rendered 
homeless.]

In a June 1987 rating decision, the RO stated that its 
previous denial was being confirmed and continued because the 
veteran "has not indicated any specific stressor related to 
his experiences in Nicaragua."  The veteran was informed of 
that decision via a letter from the RO in July 1987.  The 
veteran did not appeal.  
[It appears that the veteran did not receive the July 1987 
letter from he RO because according to the United States 
Postal Service he had moved and left no forwarding address.]   

In a letter which was received at the RO on December 20, 
1999, the veteran through his accredited representative 
requested that his claim of entitlement to service connection 
for PTSD be reopened.  As is described in greater detail in 
the Introduction above, the claim was reopened and service 
connection for PTSD was granted effective December 20, 1999.  
The veteran has appealed the assigned effective date.

Analysis

In essence, the veteran alleges CUE in the June 1987 rating 
decision which denied his PTSD claim because "you have not 
indicated any specific stress related to your experience in 
Nicaragua."  See the letter dated July 16, 1987 from the RO 
to the veteran informing him of the denial of his claim.  In 
substance, he contends that the RO improperly ignored his 
January 1987 stressor statement and especially the April 1987 
letter of the US Army and Joint Services Environmental Group 
which confirmed his reported stressor.  He indicates, in 
essence, that he adequately described his stressors, and that 
a more specific stressor statement was not required in light 
of evidence that the Managua Earthquake produced massive 
casualties and that he was involved in rescue efforts 
immediately following the earthquake.  

The Board finds as an initial matter that CUE has been pled 
with specificity.  
See Andre, supra.

As explained in the law and regulations section above, CUE 
involves more than mere misinterpretation of facts by an 
adjudicator.  Rather, the law must be misapplied to correct 
and relevant facts; further, such error must be undebatable 
and manifestly change the outcome of the issue. 

The crux of this case is that the claim was denied in June 
1987 because according to the RO the veteran did not indicate 
any "specific" stressors, and accordingly "specific" 
stressors could not be verified.  The RO acknowledged receipt 
of  the April 1987 letter from the US Army and Joint Services 
Environmental Group, which informed the RO that the veteran 
had been awarded the Army Commendation Medal for his actions 
in Nicaragua after the December 1972 Managua Earthquake.  The 
attached citation noted that the Managua Earthquake had 
resulted in "massive numbers of casualties"; that "[o]nce 
arrived at the site, [the veteran's] help in establishing the 
hospital insured its quick response to the medical needs of 
the earthquake victims of Managua."

Assuming that "specific" stressors encompass "who, what, 
when and where", the last three elements were clearly 
acknowledged by the RO in June 1987: the veteran participated 
in relief efforts in Managua, Nicaragua following a 
devastating earthquake in December 1972.  Although no names 
were provided, the "who" involved thousands of victims, 
some alive and treated at the hospital and some alive or dead 
and buried beneath the rubble.  

To the extent that the RO denied the claim in June 1987 
because the veteran did not furnish the specific names of 
Nicaraguans buried by the earthquake or treated at the 
hospital, the Board finds that such was not required in light 
of the objective evidence then of record, which corroborated 
the veteran's statements that he found himself in the middle 
of a disaster of epic proportions.             

The Board concludes that the RO's finding that the veteran 
had not described "any specific stress related to your 
experience in Nicaragua" is undebatably erroneous.  The 
veteran's January 1987 stressor statement graphically 
described his stressor.  
If the RO in fact required a specific incident, such was 
inappropriate in light of evidence that the entire city was 
virtually destroyed; tens of thousands of people were killed 
or injured; and the veteran was undeniably involved in 
setting up an emergency hospital to treat the victims. 

The veteran's statement was corroborated by his award of the 
Army Commendation Medal for his actions in Nicaragua after 
the December 1972 Managua Earthquake, also of record in June 
1987.  Moreover, the March 1987 VA special psychiatric 
examination provided a diagnosis of PTSD, which referred to 
the veteran's participation in a "rescue mission with the 
American Armed Forces after the earthquake in Nicaragua."  
The Board believes that given this record, the RO's error in 
not recognizing the veteran's stressor manifestly changed the 
outcome of the case.  Accordingly, the Board finds that CUE 
existed in the June 1987 RO rating decision.

As for the effective date to be assigned, the veteran's claim 
was filed on June 11, 1986 at the Veterans Services Division 
of the VAMC in Wood, Wisconsin and on June 12 at the RO in 
Milwaukee.  The Board has reviewed the record and has not 
identified any previous, unacted upon claim of entitlement to 
service connection for PTSD.  As has been described in the 
factual background section above, the veteran's claim for 
anxiety neurosis was finally denied in an unappealed RO 
decision in October 1968.  See 38 U.S.C.A. § 7105 (West 
2002).   The Board therefore assigns June 11, 1986 as the 
effective date of service connection.


ORDER

The June 1987 decision denying the veteran's claim of 
entitlement to service connection for PTSD was the product of 
CUE.  An effective date of June 11, 1986 is assigned for 
service connection for PTSD.  The appeal is allowed to that 
extent.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


